EXHIBIT 10.04
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE ISSUER.


PURSUANT TO THE TERMS OF SECTIONS 1 AND 2 OF THIS CONVERTIBLE DEBENTURE, ALL OR
A PORTION OF THIS CONVERTIBLE DEBENTURE MAY HAVE BEEN REDEEMED OR CONVERTED, AND
THEREFORE THE ACTUAL PRINCIPAL AMOUNT OUTSTANDING REPRESENTED BY THIS
CONVERTIBLE DEBENTURE MAY BE LESS THAN THE AMOUNT SET FORTH ON THE FACE HEREOF.


BLACKSANDS PETROLEUM, INC.


5% Convertible Debenture


Original Issue Date: June 6, 2014


A-1
$1,500,000.00

 
In consideration of the receipt of $1,500,000, the undersigned, Blacksands
Petroleum, Inc., a Nevada corporation (the “Issuer”), hereby promises to pay, in
accordance with the Subscription Agreement (the “Subscription Agreement”), dated
as of June 6, 2014, by and between Issuer and Pacific LNG Operations Ltd.
(“Holder”), on June 6, 2017 (the “Maturity Date”), the principal amount of One
Million Five Hundred Thousand Dollars ($1,500,000) (the “Principal Amount”),
unless this debenture (“Debenture”) is earlier converted or repaid in accordance
with Sections 1 or 2, and interest shall accrue hereon from the date hereof and
be payable as provided herein, unless earlier converted or repaid in accordance
with Sections 1 or 2 hereof.
 
This Debenture is the convertible debenture referred to in the Subscription
Agreement and is entitled to the benefits thereof, and is subject to conversion
as set forth in Sections 1.2 and Section 2 hereof. This Debenture, and all
representations, warranties, covenants and agreements contained in the
Subscription Agreement, shall be binding upon Issuer and its successors and
assigns.
 
 
1

--------------------------------------------------------------------------------

 


1. Terms of the Debenture.


1.1 Interest; Interest Rate; Repayment.
 
(a) This Debenture shall bear interest at the rate of five percent (5%) (the
“Interest Rate”) per annum based on a 360-day year. Interest shall be payable in
arrears semi-annually on October 31 and April 30, commencing on October 31,
2014.


(b) All monetary payments to be made by Issuer hereunder shall be made in lawful
money of the United States by wire transfer of immediately available funds by
wire, in accordance with instructions to be provided by the Holder to the Issuer
on or before October 15, 2014.


(c) If all or a portion of the principal amount of this Debenture or any
interest payable thereon shall not be repaid when due, and the failure to make
such payment continues for at least 10 days, then such overdue amounts shall
bear interest at a rate of seven percent (7%) per annum from the date of such
non-payment until such amount is paid in full.


(d) The Issuer shall have the right, at any time on or after October 31, 2014,
to prepay some or all the outstanding principal amount, plus all accrued but
unpaid interest on the principal amount being repaid, upon not less than 30 days
prior written notice to the Holder (the “Prepayment Notice”). Such Prepayment
Notice shall specify the date fixed for repayment and the principal and interest
amount which is to be paid. The Holder shall not be required to surrender this
Debenture in order for the Issuer to effect a prepayment hereunder; provided,
however, that in the event that this Debenture is repaid in full, the Holder
shall deliver this Debenture to the Issuer for cancellation within a reasonable
time after such repayment. Notwithstanding anything to the foregoing, the Holder
shall have the right to convert this Debenture pursuant to Section 2 after
receipt of the Prepayment Notice and before the date of repayment.


1.2 Rights Upon Merger, Consolidation, Etc. If, at any time, Issuer proposes to
consolidate with, or merge into, another corporation or entity, or to effect any
sale or conveyance to another corporation or other entity of all or
substantially all of the assets of Issuer, or effect any other corporate
reorganization, in which the stockholders of Issuer immediately prior to such
consolidation, merger, reorganization or sale would own capital stock of the
entity surviving such merger, consolidation, reorganization or sale representing
less than fifty (50%) percent of the combined voting power of the outstanding
securities of such successor or combined entity immediately after such
consolidation, merger, reorganization or sale (a “Liquidation Event”), then the
holder of this Debenture shall have the right, upon the occurrence of the
Liquidation Event, to convert this Debenture into the kind and amount of shares
of stock and other securities and property receivable upon such Liquidation
Event by a holder of the number of shares of common stock of the Company into
which such shares of Series B Preferred Stock (as hereinafter defined) issuable
upon conversion of this Debenture might have been converted immediately prior to
such Liquidation Event.
 
 
2

--------------------------------------------------------------------------------

 
 
2. Conversion.
 
2.1 Optional Conversion. Subject to the terms of this Section 2, the Holder
shall have the right, but not the obligation, at any time prior to June 6, 2015,
to convert all or any portion of the outstanding Principal Amount and/or accrued
interest due and payable into fully paid and nonassessable shares of the
Company’s Series B Convertible Preferred Stock (the “Series B Preferred Stock”)
at the Conversion Price. The shares of Series B Preferred Stock to be issued
upon such conversion are herein referred to as the “Conversion Shares.” The
“Conversion Price” shall mean $1.00 per share of Series B Preferred Stock.
 
2.2 Mechanics of Holder’s Conversion. This Debenture will be converted by the
Holder in part from time to time after the Issue Date, by submitting to the
Issuer a Notice of Conversion (by facsimile or other reasonable means of
communication dispatched on the Conversion Date (as hereinafter defined) prior
to 6:00 p.m., New York, New York time). On each Conversion Date and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount and accrued interest as entered in its records
and shall provide written notice thereof to the Issuer on the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to Issuer
in accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A. Pursuant to the terms of the Notice of
Conversion, Issuer will issue a certificate representing the Conversion Shares
to the Holder by physical delivery within five (5) business days after receipt
by Issuer of the Notice of Conversion. In the case of the exercise of the
conversion rights set forth herein the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by Issuer of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Series B Preferred Stock, unless the Holder provides Issuer
written instructions to the contrary.
 
2.3 Conversion Mechanics.
 
(a) The number of shares of Series B Preferred Stock to be issued upon each
conversion of this Debenture shall be determined by dividing that portion of the
Principal Amount and interest to be converted, if any, by the then applicable
Conversion Price.
 
(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:
 
(i) Reclassification, etc. If Issuer at any time shall, by reclassification or
otherwise, change the Series B Preferred Stock into the same or a different
number of securities of any class or classes, this Debenture, as to the unpaid
Principal Amount and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Series B Preferred Stock (i) immediately prior to or (ii) immediately
after such reclassification or other change at the sole election of the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4 Issuance of New Debenture. Upon any partial conversion of this Debenture, a
new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Issuer to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid.


2.5 Concerning the Shares. The shares of Series B Preferred Stock issuable upon
conversion of this Debenture may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the Act or
(ii) the Issuer’s transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”). Until such time as the
shares of Series B Preferred Stock issuable upon conversion of this Debenture
have been registered under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for shares of Series B
Preferred Stock issuable upon conversion of this Debenture that has not been so
included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”


3. Miscellaneous.


3.1 Interest Rate. Any interest payable hereunder that is in excess of the
maximum interest rate permitted under applicable law shall be reduced to the
maximum interest rate permitted under such applicable law.
 
3.2 Notices. All notices and other communications required to be delivered
hereunder shall be in accordance with the provisions in the Subscription
Agreement.
 
3.3 Exercise of Rights. No failure on the part of a party to exercise, and no
delay in exercising, any right under this Debenture, or any agreement
contemplated hereby, shall operate as a waiver hereof by such party, nor shall
any single or partial exercise of any right under this Debenture, or any
agreement contemplated hereby, preclude any other or further exercise thereof or
the exercise of any other right.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4 Governing Law. This Debenture shall be governed by and construed in
accordance with the provisions in the Subscription Agreement.
 
3.5 Transferability. This Debenture shall not be transferable in any manner
without the express written consent of Issuer, which consent may not withheld in
Issuer’s sole discretion.
 
3.6 Severability. If any provision of this Debenture is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Debenture so long as this Debenture as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
3.7 Amendments. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party. This Debenture can only be
amended in a writing executed by the Issuer and the Holder.


*********************
 
 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Issuer has executed this Debenture on the date first
above written.
 

  BLACKSANDS PETROLEUM, INC.            
By:
/s/ Rhonda Rosen     Name: Rhonda Rosen     Title: Interim President  

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


NOTICE OF CONVERSION


(To be executed by the Holder in order to convert all or part of the Debenture)
 
The undersigned hereby converts $_________ of the principal due on June 6, 2017
under the Convertible Debenture issued by Blacksands Petroleum, Inc. (“Issuer”)
dated as of June 6, 2014 into shares of Series B Preferred Stock of Issuer on
and subject to the conditions set forth in Section 2 of such Debenture.
 


 

Date of Conversion:
_____________________________________________________________     Conversion
Price: _____________________________________________________________     Number
of Shares To Be Delivered:
_____________________________________________________________     Signature:
_____________________________________________________________     Print Name:
_____________________________________________________________     Address:
_____________________________________________________________      
_____________________________________________________________

 
 
7

--------------------------------------------------------------------------------

 